Order, Supreme Court, New York County (Carol R. Edmead, J.), entered November 7, 2012, which, after a hearing, found that plaintiff had standing to bring the action, unanimously affirmed, with costs.
Plaintiffs standing is predicated upon an alleged oral assignment between itself and its affiliate, nonparty Trade Deals Pte., Ltd. (see M.S. Textiles v Rafaella Sportswear, 293 AD2d 261 [1st Dept 2002]). The motion court found that an oral assignment between plaintiff and Trade Deals could be effected by the 99% owner of the companies, who actively managed both businesses, without the participation of others (e.g. shareholders or directors). This finding was based on the court’s determination that the owner, who testified, inter alia, that plaintiffs recovery in this action would be shared with Trade Deals, was credible; that determination is entitled to deference.
Concur — Acosta, J.P, Renwick, Moskowitz, Freedman and Feinman, JJ.